MEMORANDUM **
Albert Mark appeals pro se the district court’s grant of defendant-appellee Seattle Department of Transportation’s motion for summary judgment on Mark’s 42 U.S.C. § 1983 claim alleging malicious prosecution in violation of the Due Process, Privileges and Immunities, and Equal Protection Clauses of the Fourteenth Amendment. We review de novo, see Palmer v. Sanderson, 9 F.3d 1433, 1435 (9th Cir.1993), and affirm.
The district court properly granted summary judgment on Mark’s malicious prosecution claim because he could not satisfy a necessary element: that the proceedings were terminated in his favor or were abandoned. See Bender v. City of Seattle, 99 Wash.2d 582, 664 P.2d 492, 500 (1983) (citation omitted). Although the municipal court dismissed Mark’s citation for blocking the sidewalk, it did so only after the City elected to treat the citation as a probation violation rather than pursue it separately.
Based on the citation the municipal court revoked a portion of Mark’s suspended sentence resulting from previous, similar incidents. The proceedings thus resulted in Mark’s punishment; they were not terminated in his favor. See Nichols v. Severtsen, 39 Wash.2d 836, 239 P.2d 349, 351 (1951).
Therefore, the district court correctly held that Mark’s claim for malicious prosecution failed as a matter of law. Mark’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.